Exhibit 10.1
LANCASTER COLONY CORPORATION
AMENDED AND RESTATED 2005 STOCK PLAN
1. Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to Employees, Directors and Consultants and to promote the
success of the Company’s business. The Plan permits the grant of any of the
following types of Awards, as the Administrator determines at the time of the
grant: Incentive Stock Options, Nonstatutory Stock Options, Restricted Stock,
Stock Appreciation Rights, Restricted Stock Units, Performance Units,
Performance Shares and Other Stock-Based Awards. The specifics of the Award(s)
made shall be reflected in the terms of the written Award Agreement.
2. Definitions. As used herein, the following definitions shall apply:
“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
“Affiliate” means, with respect to any specified person, any other person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person
(“control,” “controlled by” and “under common control with” will mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contact or credit arrangement, as trustee or executor,
or otherwise).
“Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities law, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.
“Award” means, individually or collectively, a grant under the Plan of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Shares or Other Stock-Based Awards.
“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan.
“Awarded Stock” means the Common Stock subject to an Award.
“Board” means the Board of Directors of the Company.
“Change in Control” means the occurrence of any of the following events:
(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

 



--------------------------------------------------------------------------------



 



(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
(c) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code in this Plan is also a reference to any successor or amended
section of the Code.
“Committee” means a committee of Directors or other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4.
“Common Stock” means the Common Stock of the Company, or in the case of
Performance Units and certain Other Stock-Based Awards, the cash equivalent of
the Common Stock of the Company.
“Company” means Lancaster Colony Corporation, an Ohio corporation, or any of its
successors.
“Consultant” means any person, including an advisor, engaged by the Company or
any Parent or Subsidiary to render services and who is compensated for such
services.
“Continuous Status as an Employee or Consultant” means the absence of any
interruption or termination of service as an Employee or Consultant. Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case of sick leave, military leave, or any other leave of absence approved by
the Administrator, provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time, or in the case of transfers between
locations of the Company or between the Company, its Subsidiaries or its
successor. For purposes of this Plan, a change in status from an Employee to a
Consultant or from a Consultant to an Employee will not constitute a termination
of employment.
“Covered Employee” means a Participant who is, or is determined by the
Administrator to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
“Director” means a member of the Board.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non discriminatory
standards that the Administrator adopts from time to time.

 

2



--------------------------------------------------------------------------------



 



“Dividend Equivalent” means a credit made at the discretion of the Administrator
to the account of a Participant in an amount equal to the cash dividends paid on
one Share for each Share represented by an Award held by such Participant.
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Program” means a program (subject to shareholder approval pursuant to
Section 4(b)(viii)) under which (a) outstanding Awards are surrendered or
cancelled in exchange for Awards of the same type (which may have lower exercise
prices and different terms), Awards of a different type, and/or cash, and/or
(b) the exercise price of an outstanding Award is reduced. The Administrator may
determine the terms and conditions of any Exchange Program in its sole
discretion.
“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the NASDAQ Stock Market,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system on the date of determination (or the closing bid, if no sales
were reported on that day) as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
(c) In the absence of an established market for the Common Stock, the
Administrator will determine the Fair Market Value in good faith.
(d) Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Administrator will determine Fair Market Value in accordance
with uniform and nondiscriminatory standards it adopts from time to time.
“Incentive Stock Option” means an option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and regulations
promulgated thereunder.

 

3



--------------------------------------------------------------------------------



 



“Nonstatutory Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
“Option” means a stock option granted pursuant to this Plan.
“Optioned Stock” means the Common Stock subject to an Option.
“Optionee” means a Service Provider who receives an Option.
“Other Stock-Based Awards” means any other awards not specifically described in
the Plan that are valued in whole or in part by reference to, or are otherwise
based on, Shares and are created by the Administrator pursuant to Section 12.
“Outside Director” means a Director who is not an Employee.
“Parent” means a “parent corporation” as defined in Section 424(e) of the Code,
whether that corporation is existing now or after the date of this Plan.
“Participant” means the holder of an outstanding Award granted under the Plan.
“Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
“Performance Objectives” means the measurable performance objective or
objectives established by the Administrator pursuant to this Plan for
Participants who received grants of Performance Shares or Performance Units or,
when so determined by the Administrator, Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend credits or Other Stock-Based
Awards pursuant to this Plan. Performance Objectives may be described in terms
of Company-wide objectives or objectives that are related to the performance of
the individual Participant or of the Subsidiary, division, department, region or
function within the Company or Subsidiary in which the Participant is employed.
The Performance Objectives may be made relative to the performance of other
companies or subsidiaries, divisions, departments, regions or functions within
such other companies, and may be made relative to an index or one or more of the
performance objectives themselves. The Administrator may grant Awards subject to
Performance Objectives that are either Performance-Based Compensation or are not
Performance-Based Compensation. The Performance Objectives applicable to any
Performance-Based Compensation to a Covered Employee will be based on one or
more, or a combination, of the following criteria: (a) increase in share price;
(b) earnings per share; (c) total shareholder return; (d) operating margin;
(e) gross margin; (f) return on equity; (g) return on assets; (h) return on
investment; (i) operating income; (j) net operating income; (k) pre tax profit;
(l) cash flow; (m) revenue; (n) expenses; (o) earnings before interest, taxes,
depreciation and amortization; (p) economic value added and (q) market share.
“Performance Share” means an Award granted to a Service Provider pursuant to
Section 10.

 

4



--------------------------------------------------------------------------------



 



“Performance Unit” means an Award granted to a Service Provider pursuant to
Section 10.
“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of Performance Objectives, or the
occurrence of other events as determined by the Administrator.
“Plan” means this Amended and Restated 2005 Stock Plan.
“Restricted Stock” means shares of Common Stock issued pursuant to a Restricted
Stock Award under Section 8, Section 11 or Section 12.
“Restricted Stock Unit” means an Award which may be earned in whole or in part
upon the passage of time or the attainment of Performance Objectives established
by the Administrator and which may be settled for cash, Shares or other
securities or a combination of cash, Shares or other securities as established
by the Administrator pursuant to Sections 4 and 11.
“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
“Section” unless otherwise specified, refers to numbered sections of this Plan.
“Section 16(b)” means Section 16(b) of the Exchange Act.
“Service Provider” means an Employee, Director or Consultant.
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 15.
“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a SAR.
“Subsidiary” means a “subsidiary corporation” as defined in Section 424(f) of
the Code, whether that corporation exists now or after the date of this Plan.
3. Stock Subject to the Plan.
(a) Stock Subject to the Plan. Subject to the provisions of Section 15, the
maximum aggregate number of Shares that may be issued under the Plan is
2,000,000 shares of Common Stock. The Shares may be authorized, but unissued, or
reacquired Common Stock. If an Award is settled in whole or in part with cash,
the number of Shares available for future issuance under the Plan shall be
reduced by the total amount of Shares issued pursuant to the Award (if
applicable) and the number of Shares representing the portion of the Award
settled in cash. If Shares are used to pay for the exercise of an Award, the
number of Shares used to pay for the exercise of an Award shall be counted
against the total number of Shares available for issuance under the Plan. If a
Participant pays the exercise price (or purchase price, if applicable) of an
Award by tendering Shares, or if Shares are tendered or withheld to satisfy any
Company withholding obligations, the number of Shares so tendered or withheld
shall be counted against the total number of Shares available for issuance under
the Plan.

 

5



--------------------------------------------------------------------------------



 



(b) Lapsed Awards under this Plan. If any outstanding Award expires or is
terminated or canceled without having been exercised or settled in full, or if
Shares acquired pursuant to an Award subject to forfeiture or repurchase are
forfeited or the Company repurchases them, the Shares allocable to the
terminated portion of such Award or such forfeited or repurchased Shares under
this Plan or shall again be available for grant under the Plan.
4. Administration of the Plan.
(a) Procedure. The Plan will be administered by the Board or by a Committee,
which committee will be constituted to satisfy Applicable Laws. Notwithstanding
this general statement, the following specific procedures shall apply:
(i) Multiple Administrative Bodies. Different Committees may administer the Plan
with respect to different groups of Service Providers.
(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards granted under this Plan as
Performance-Based Compensation, the Plan will be administered by a Committee of
two or more “outside directors” within the meaning of Section 162(m) of the
Code.
(iii) Rule 16b-3. To the extent desirable to qualify transactions under this
Plan as exempt under Rule 16b-3, the transactions contemplated under this Plan
will be structured to satisfy the requirements for exemption under Rule 16b-3.
(iv) Delegation of Authority for Day-to-Day Administration. Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan. The Administrator may revoke any delegation at any
time.
(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion,
to:
(i) determine the Fair Market Value;
(ii) select the Service Providers to whom Awards may be granted under the Plan;
(iii) determine the number of Shares to be covered by each Award granted under
the Plan;
(iv) approve forms of agreement for use under the Plan;

 

6



--------------------------------------------------------------------------------



 



(v) determine the terms and conditions, consistent with the terms of the Plan,
of any Award granted under the Plan. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on Performance Objectives), any vesting
acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares relating to any
Award, based in each case on such factors as the Administrator, in its sole
discretion, will determine;
(vi) construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;
(vii) prescribe, amend and rescind rules and policies relating to the Plan,
including rules and policies relating to sub-plans established for the purpose
of satisfying applicable foreign laws and/or qualifying for preferred tax
treatment under applicable foreign tax laws;
(viii) modify or amend each Award (subject to Section 18(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan, provided that (A) the reduction of the exercise price or purchase price of
any Award awarded under the Plan shall be subject to shareholder approval,
(B) any Exchange Program shall be subject to shareholder approval and (C) the
vesting schedule for Awards of Restricted Stock, Restricted Stock Units
Performance Shares and Performance Units may only be amended in the event of a
Change in Control or in the event of the Participant’s death or Disability;
(ix) allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld. The Fair Market Value of
any Shares to be withheld will be determined on the date that the amount of tax
to be withheld is to be determined. All elections by a Participant to have
Shares or cash withheld for this purpose will be made in such form and under
such conditions as the Administrator may deem necessary or advisable;
(x) authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xi) allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;
(xii) determine whether Awards will be settled in Shares, cash or in any
combination thereof;
(xiii) determine whether Awards will be adjusted for Dividend Equivalents;
(xiv) create Other Stock-Based Awards for issuance under the Plan;
(xv) establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

 

7



--------------------------------------------------------------------------------



 



(xvi) impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfer by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers; and
(xvii) make all other determinations deemed necessary or advisable for
administering the Plan.
(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5. Eligibility. Any Service Providers may be granted Nonstatutory Stock Options,
Restricted Stock, Stock Appreciation Rights, Performance Units, Performance
Shares, Restricted Stock Units and Other Stock-Based Awards. Incentive Stock
Options may be granted only to Participants who meet the definition of
“employees” under Section 3401(c) of the Code.
6. Limitations.
(a) Incentive Stock Options.
(i) Plan Limit. The aggregate number of Shares actually issued or transferred by
the Company upon the exercise of Incentive Stock Options will not exceed
2,000,000 shares of Common Stock; and
(ii) $100,000 Rule. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a)(ii), Incentive Stock Options will be taken into account in the
order in which they were granted. The Fair Market Value of the Shares will be
determined as of the time the Option with respect to such Shares is granted.
(b) No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing his or her relationship
as a Service Provider, nor shall they interfere in any way with the right of the
Participants or the right of the Company or its Parent or Subsidiaries to
terminate such relationship at any time, with or without cause.

 

8



--------------------------------------------------------------------------------



 



(c) Individual Limitations on Awards.
(i) Individual Limit for Options and SARs. The maximum number of Shares with
respect to which Options and SARs may be granted to any Participant in any
calendar year shall be 50,000. The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 15 below. To the extent required by Section 162(m) of the
Code or the regulations thereunder, in applying the foregoing limitations with
respect to a Participant, if any Option or SAR is canceled, the canceled Option
or SAR shall continue to count against the maximum number of Shares with respect
to which Options and SARs may be granted to the Participant. For this purpose,
the repricing of an Option (or in the case of a SAR, the base amount on which
the stock appreciation is calculated is reduced to reflect a reduction in the
Fair Market Value of the Common Stock) shall be treated as the cancellation of
the existing Option or SAR and the grant of a new Option or SAR.
(ii) Individual Limit for Restricted Stock, Restricted Stock Units, Performance
Share and Performance Units. For awards of Restricted Stock, Restricted Stock
Units, Other Stock-Based Awards, Performance Shares and Performance Units that
are intended to be Performance-Based Compensation, the maximum number of Shares
with respect to which such Awards may be granted to any Participant in any
calendar year shall be 50,000. The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 15 below.
(d) Performance-Based Exercise Price. In the case of Awards intended to qualify
as Performance-Based Compensation, the exercise or purchase price, if any, shall
be no less than 100% of the Fair Market Value per Share on the date of grant.
(e) Vesting of Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units issued under the Plan shall vest and be
released from the risk of forfeiture over a period of no less than one (1) year
measured from the date of issuance of the Award. As provided in
Section 4(b)(viii), the vesting schedule for awards of Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units may only be
amended in the event of a Change in Control or in the event of the Participant’s
death or Disability.
7. Stock Options.
(a) Term of Option. The term of each Option will be designated by the
Administrator in each Award Agreement, provided, however, that no Option shall
be exercisable for a period of more than ten (10) years from the date of grant.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option will be five (5) years from the date of grant or such shorter term
as may be provided in the Award Agreement.

 

9



--------------------------------------------------------------------------------



 



(b) Option Exercise Price and Consideration.
(i) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1) In the case of an Incentive Stock Option
(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.
(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.
(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than 100% of the Fair Market Value per Share on the date of
grant.
(3) Notwithstanding the foregoing, in the case of an Option issued pursuant to a
merger or other corporate transaction, the exercise price for the Option shall
be determined in accordance with the provisions of the relevant instrument
evidencing the agreement to issue such Award.
(ii) Performance Objectives. Any grant of an Option may specify Performance
Objectives that must be achieved as a condition to the exercise of such Option.
(iii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(c) Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration to the
extent permitted by Applicable Laws may consist entirely of:
(i) cash;
(ii) check;
(iii) other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);
(iv) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
(v) any combination of the foregoing methods of payment; or
(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10



--------------------------------------------------------------------------------



 



(d) Exercise of Option.
(i) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (x) written notice
of exercise (in accordance with the Award Agreement) from the person entitled to
exercise the Option, and (y) full payment for the Shares with respect to which
the Option is exercised. Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Award
Agreement and the Plan. Shares issued upon exercise of an Option will be issued
in the name of the Participant or, if requested by the Participant, in the name
of the Participant and his or her spouse or the Participant’s nominee. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder will exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan or the applicable Award Agreement.
(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable until the
earlier of (A) the expiration of its original term or (B) ninety (90) days
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert immediately to the Plan on the date of the Participant’s
termination. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as specified in the Award
Agreement to the extent the Option is vested on the date of termination (but in
no event later than the expiration of the term of such Option as set forth in
the Award Agreement). In the absence of a specified time in the Award Agreement,
the Option will remain exercisable until the earlier of (A) the expiration of
the its original term or (B) one-hundred and eighty (180) days following the
Participant’s termination.
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will immediately revert to the Plan on the
date of the Participant’s termination. If after the termination the Participant
does not exercise his or her Option within the time specified herein, the Option
will terminate, and the Shares covered by such Option will revert to the Plan.

 

11



--------------------------------------------------------------------------------



 



(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable until the earlier of (A) the
expiration of its original term or (B) the first anniversary of the
Participant’s death. Unless otherwise provided by the Shares covered by the
unvested portion of the Option will immediately revert to the Plan on the date
of the Participant’s death. If the Option is not so exercised within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
8. Restricted Stock.
(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, determines.
(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, determines. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.
(c) Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its sole discretion and in
compliance with Section 4(b)(viii), may accelerate the time at which any
restrictions will lapse or be removed.
(f) Performance Objectives. Any grant of Restricted Stock may specify
Performance Objectives that, if achieved, will result in termination or early
termination of the restrictions applicable to such Restricted Stock.
(g) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

 

12



--------------------------------------------------------------------------------



 



(h) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
(i) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
9. Stock Appreciation Rights.
(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.
(b) Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider.
(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of SARs granted under the Plan. Notwithstanding anything in this Plan to the
contrary, the per Share base price for each SAR granted under this Plan will be
no less than 100% of the Fair Market Value per Share on the date of grant.
(d) Performance Objectives. Any grant of a SAR may specify Performance
Objectives that must be achieved as a condition to the exercise of such rights.
(e) Exercise of SARs. SARs will be exercisable on such terms and conditions as
the Administrator, in its sole discretion, determines.
(f) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, determines.
(g) Expiration of SARs. A SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Section 7(d)(ii),
7(d)(iii) and 7(d)(iv) also will apply to SARs.
(h) Payment of SAR Amount. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:
(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii) The number of Shares with respect to which the SAR is exercised.

 

13



--------------------------------------------------------------------------------



 



At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
10. Performance Units and Performance Shares.
(a) Grant of Performance Units/Shares. Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as determined by the Administrator,
in its sole discretion. Subject to Section 6(c)(ii), the Administrator will have
complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.
(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c) Performance Objectives and Other Terms. The Administrator will set
Performance Objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units/Shares
that will be paid to the Service Providers. The time period during which the
Performance Objectives must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, determines. Partial achievement of the
specified Performance Objectives may result in a payment or vesting
corresponding to the degree of achievement as specified in the Award Agreement.
(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding Performance Objectives have been achieved.
(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period as determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.
(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

 

14



--------------------------------------------------------------------------------



 



11. Restricted Stock Units. Restricted Stock Units may be earned in whole or in
part upon the passage of time or the attainment of Performance Objectives
established by the Administrator and which may be settled for cash, Shares or
other securities or a combination of cash, Shares or other securities as
established by the Administrator.
12. Other Stock-Based Awards. Other Stock-Based Awards may be granted either
alone, in addition to, or in tandem with, other Awards granted under the Plan
and/or cash awards made outside of the Plan. The Administrator shall have
authority to determine the Service Providers to whom and the time or times at
which Other Stock-Based Awards shall be made, the amount of such Other
Stock-Based Awards, and all other conditions of the Other Stock-Based Awards,
which may include the achievement of Performance Objectives and any dividend
and/or voting rights.
13. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence. A Service Provider will not cease to be an Employee in the case of
(a) any leave of absence approved by the Company or (b) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed three
(3) months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three months following the
expiration of such three (3) month period any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Non Statutory Stock Option.
14. Non Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award Agreement will contain such additional terms and
conditions as the Administrator deems appropriate.
15. Adjustments; Dissolution or Liquidation; Change in Control.
(a) Adjustments. Subject to any required action by the shareholders of the
Company, the number of Shares covered by each outstanding Award, and the number
of Shares which have been authorized for issuance under the Plan but as to which
no Awards have yet been granted or which have been returned to the Plan, the
exercise or purchase price of each such outstanding Award, the maximum number of
Shares with respect to which Awards may be granted to any Participant in any
calendar year, as well as any other terms that the Administrator determines
require adjustment shall be proportionately adjusted for (i) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
similar transaction affecting the Shares, (ii) any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company, or (iii) any other transaction with respect to Common Stock including a
corporate merger,

 

15



--------------------------------------------------------------------------------



 



consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” In the event
of any distribution of cash or other assets to shareholders other than a normal
cash dividend, the Administrator may also, in its discretion, make adjustments
described in (i)-(iii) of this Section 15(a) or substitute, exchange or grant
Awards with respect to the shares of a Parent of Subsidiary of the Company
(collectively “adjustments”). In determining adjustments to be made under this
Section 15(a), the Administrator may take into account such factors as it deems
appropriate, including (x) the restrictions of Applicable Law, (y) the potential
tax, accounting or other consequences of an adjustment and (z) the possibility
that some Participants might receive an adjustment and a distribution or other
unintended benefit, and in light of such factors or circumstances may make
adjustments that are not uniform or proportionate among outstanding Awards,
modify vesting dates, defer the delivery of stock certificates or make other
equitable adjustments. Any such adjustments to outstanding Awards will be
effected in a manner that precludes the material enlargement of rights and
benefits under such Awards. Adjustments, if any, and any determinations or
interpretations, including any determination of whether a distribution is other
than a normal cash dividend, shall be made by the Administrator and its
determination shall be final, binding and conclusive. In connection with the
foregoing adjustments, the Administrator may, in its discretion, prohibit the
exercise of Awards during certain periods of time. Except as the Administrator
determines, no issuance by the Company of shares of any class, or securities
convertible into shares of any class, shall affect, and no adjustment by reason
hereof shall be made with respect to, the number or price of Shares subject to
an Award.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in it sole discretion may provide for a Participant to have
the right to exercise his or her Award, to the extent applicable, until ten
(10) days prior to such transaction as to all of the Awarded Stock covered
thereby, including Shares as to which the Award would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option or forfeiture rights applicable to any Award shall lapse 100%,
and that any Award vesting shall accelerate 100%, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised or vested, an
Award will terminate immediately prior to the consummation of such proposed
action.

 

16



--------------------------------------------------------------------------------



 



(c) Change in Control.
(i) Stock Options and SARs. In the event of a Change in Control, each
outstanding Option and SAR shall be assumed or an equivalent option or SAR
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. With respect to Options and SARs granted to an Outside
Director, the Participant shall fully vest in and have the right to exercise
such Options and SARs as to all of the Awarded Stock, including Shares as to
which it would not otherwise be vested or exercisable, immediately prior to the
Change in Control. Unless determined otherwise by the Administrator, in the
event that the successor corporation refuses to assume or substitute for the
Option or SAR, the Participant shall fully vest in and have the right to
exercise the Option or SAR as to all of the Awarded Stock, including Shares as
to which it would not otherwise be vested or exercisable. If an Option or SAR is
not assumed or substituted in the event of a Change in Control, the
Administrator shall notify the Participant in writing or electronically that the
Option or SAR shall be exercisable, to the extent vested, for a period of time
(as determined by the Administrator) following the date of such notice, and the
Option or SAR shall terminate upon the expiration of such period. For the
purposes of this paragraph, the Option or SAR shall be considered assumed if,
following the Change in Control, the option or stock appreciation right confers
the right to purchase or receive, for each Share of Awarded Stock subject to the
Option or SAR immediately prior to the Change in Control, the consideration
(whether stock cash, or other securities or property) received in the Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or SAR, for
each Share of Awarded Stock subject to the Option or SAR, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the Change in
Control. Notwithstanding anything herein to the contrary, an Award that vests,
is earned or paid out upon the satisfaction of one or more performance goals
will not be considered assumed if the Company or its successor modifies any of
such performance goals without the Participant’s consent; provided, however, a
modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
(ii) Restricted Stock, Performance Shares, Performance Units, Restricted Stock
Units and Other Stock-Based Awards. In the event of a Change in Control, each
outstanding Restricted Stock, Performance Share, Performance Unit, Other
Stock-Based Award and Restricted Stock Unit awards shall be assumed or an
equivalent Restricted Stock, Performance Share, Performance Unit, Other
Stock-Based Award and Restricted Stock Unit award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. With respect
to Awards granted to an Outside Director, the Participant shall fully vest in
such Awards, including Shares as to which it would not otherwise be vested or
exercisable, immediately prior to the Change in Control. Unless determined
otherwise by the Administrator, in the event that the successor corporation
refuses to assume or substitute for the Restricted Stock, Performance Share,
Performance Unit, Other Stock-Based Award and Restricted Stock Unit award, the
Participant shall fully vest in the Restricted Stock, Performance Share,
Performance Unit, Other Stock-Based Award or Restricted Stock Unit including as
to Shares which would not otherwise be vested. If an award of Restricted Stock,
Performance Shares, Performance Units, Other Stock-Based Awards or Restricted
Stock Units is not assumed or substituted in the event of a Change in Control,
the Administrator shall notify the Participant in writing or electronically that
such Award shall be exercisable, to the extent vested, for a period of time (as
determined by the Administrator) following the date of such notice, and that
such Award shall terminate upon the expiration of such period. For purposes of
this paragraph, Restricted Stock, Performance Share, Performance Unit, Other
Stock-Based Award and Restricted Stock Unit award shall be considered assumed
if, following the Change in Control, the award confers the

 

17



--------------------------------------------------------------------------------



 



right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control. Notwithstanding anything herein to the contrary, an
Award that vests, is earned or paid out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
16. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
17. Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective upon receipt of shareholder approval as set forth in Section 22 of the
Plan. It will continue in effect for a term ending on May 24, 2015, which date
is ten (10) years from the date of adoption of the Company’s 2005 Stock Plan by
the Board, unless terminated earlier under Section 18 of the Plan.
18. Amendment and Termination of the Plan.
(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.
(b) Shareholder Approval. The Company will obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws, or if such amendment would change any of the provisions of
Section 4(b)(viii) or this Section 18(b).
(c) Effect of Amendment or Termination. Subject to Section 20, no amendment,
alternation, suspension or termination of the Plan will impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan will not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.

 

18



--------------------------------------------------------------------------------



 



19. Conditions Upon Issuance of Shares.
(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and issuance and delivery of such Shares
will comply with Applicable Laws and will be further subject to the approval of
counsel for the Company with respect to such compliance.
(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.
20. Severability. Notwithstanding any contrary provision of the Plan or an Award
to the contrary, if any one or more of the provisions (or any part thereof) of
this Plan or the Awards shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.
21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary for the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability with respect
to the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
22. Compliance with Section 409A of the Code.
(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its affiliates.

 

19



--------------------------------------------------------------------------------



 



(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant is a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time); and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code), the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code; then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day of the month after such
six-month period.
(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.
23. Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval will be obtained in the manner and to the
degree required under Applicable Laws.
* * * * * * *

 

20